DETAILED ACTION
This is in response to Applicants Preliminary Amendment filed 06/15/2020 which has been entered. Claims 1-15 have been amended. No Claims have been cancelled. Claims 16-20 have been added. Claims 1-20 are still pending in this application, with Claims 1, 14 and 15 being independent.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 states …audio conference with a plurality of participants or users using terminals at least some of which are not collocated….  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bentley et al (2013/0329863 A1).
As per Claim 1, Bentley teaches a method for reducing noise in a workspace comprising a plurality of terminals connected to a server via a communication network (Figure 1 – 107, 108 and 110-113; Page 2, Paragraph [0032] – Page 3, Paragraph [0034]), the method comprising the steps of: monitoring a noise level associated with the plurality of terminals (Figure 2 – References 201-209; Figure 5 – Reference 408; Page 4, Paragraph [0041] and [0042]; Page 6, Paragraph [0060]).
Bentley also teaches detecting whether the noise level associated with at least one of the plurality of terminals, is above a predetermined threshold value (Figure 5 – References 405 and 408; Page 4, Paragraph [0046]; Page 5, Paragraphs [0064], [0067] and [0068]); identifying the at least one terminal at which the noise level above the predetermined threshold has been detected (Page 3, Paragraph [0035]; Page 4, Paragraph [0049]; Page 5, Paragraph [0052]); and initiating a measure for reducing the noise level associated with the identified at least one terminal (Page 4, Paragraph [0049]; Page 5, Paragraph [0052]).
As per Claim 2, Bentley teaches wherein the workspace includes the plurality of terminals located in one common office room, or wherein the workspace is a virtual workspace defined by at least some of the terminals being located in different locations (Page 3, Paragraphs [0035], [0038] and [0039]).
As per Claim 3, Bentley teaches wherein the terminals include computer devices, handheld devices, mobile phone devices, or stationary telephone devices (Page 3, Paragraph [0033]).
As per Claim 7, Bentley teaches wherein monitoring the noise level includes detecting the noise level using a microphone respectively associated with or integrated into each terminal of the plurality of terminals (Page 2, Paragraph [0032]).
As per Claim 8, Bentley teaches wherein monitoring the noise level includes monitoring background noise emitted from a user of a respective terminal of the plurality of terminals, or 
As per Claim 9, Bentley teaches wherein the step of initiating measures for reducing the noise level includes at least one of: automatically muting the at least one terminal identified in the identifying step; a notification to the at least one terminal identified in the identifying step, the notification indicating that a predetermined noise level is exceeded and is to be reduced; and pressing a button or an icon presented on a monitor of a terminal of the plurality of terminals, the button or the icon being configured to generate at the at least one terminal identified in the identifying step a notification that a predetermined noise level is exceeded and is to be reduced (Page 4, Paragraph [0049]; Page 8, Paragraph [0091]).
As per Claim 10, Bentley teaches collecting, by the server, noise level data of all the terminals that are logged into the communication network (Archived Historical Monitoring: Page 4, Paragraph [0049]).
As per Claim 14, Bentley teaches a method as described in Claim 1. Bentley also teaches a plurality of terminals connectable to the server via a communication network (Figure 1 – References 107, 108 and 110-113; Page 2, Paragraph [0032] – Page 3, Paragraph [0034]; and a recording device associated with each of the plurality of terminals (Archived Historical Monitoring: Page 4, Paragraph [0049]).
As per Claim 15, Bentley teaches a server to which a plurality of terminals are connectable via a communication network, the server being configured to: monitor, using a recording device associated with each terminal of the plurality of terminals, a noise level associated with the each terminal; determine whether the noise level associated with at least one terminal is above a predetermined threshold value; identify the at least one terminal at which an 
As per Claim 16, Bentley teaches wherein the recording device includes a microphone (Figure 1 – References 104; Page 3, Paragraph [0033]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al (2013/0329863 A1) in view of Grigsby et al (2009/0225970 A1).
As per Claim 4, Bentley teaches the method according to Claim 1; but does not teach wherein the step of detecting is started, when a user of the at least one terminal has logged into the communication network. However, Grigsby teaches wherein the step of detecting is started, when a user of the at least one terminal has logged into the communication network (Page 3, Paragraphs [0029] and [0030]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bentley with the method as taught by Grigsby to maintain order in a conference by preventing individuals from engaging in conversations unrelated to the purpose of the conference to address the necessary business and resume workplace activity.

Claims 5, 6, 11, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al (2013/0329863 A1) in view of Guilfoyle (8,675,853 B1).
As per Claim 5, Bentley teaches the method of Claim 1; but does not teach wherein the step of monitoring comprises a step of recording a noise associated with the at least one terminal for a predetermined period of time, after it has been detected that the noise level is above the predetermined threshold value. However, Guilfoyle teaches wherein the step of monitoring comprises a step of recording a noise associated with the at least one terminal for a 
(Note: In paragraph [0060], Bentley describes an instruction to monitor loud conversations. In paragraph [0064], Bentley describes the detection of an acoustic event [e.g. exceeding a threshold level of a template of human speech or expected audio source]. In Column 2, Lines 58-62; Guilfoyle describes in a circumstance where a conference is disrupted by noise a command is received to record each leg [i.e. each terminal connected] to the conference for a predetermined period)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bentley with the method as taught by Guilfoyle to provide a mechanism to diagnose the origin of static, signal degradation, or echo in voice over internet protocol teleconferences to enable the isolation of the fault within the system thereby allowing the conference to proceed smoothly without further interruption.
As per Claim 6, Bentley teaches wherein the step of identifying the at least one terminal further comprises a step of sending a notification to the server comprising information on a recording of the noise associated with the at least one terminal (Page 4, Paragraph [0049]; Page 5, Paragraph [0052]).
As per Claims 11, 17 and 18, the combination of Bentley and Guilfoyle teaches wherein the method further comprises including: providing a button at each terminal of the plurality of terminals the button (Bentley: Page 3, Paragraph [0033]), upon activation, being configured to trigger the step of detecting the noise level at the other terminals of the plurality of terminals; and when the button is activated at a selected terminal of the plurality of terminals, transmitting a 
(Note: In paragraph [0033], Bentley indicates the input device may be a keypad, keyboard, touchpad, etc. In Column 2, Lines 58-62; Guilfoyle describes an operator initiating a command [i.e. pushing a button] to determine a source of a disruption. In paragraph [0072], Bentley describes the identification of one terminal among a plurality of terminals [Figure 2] from the transmission of location information associated with the offending party)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bentley with the method as taught by Guilfoyle to provide a mechanism to diagnose the origin of static, signal degradation, or echo in voice over internet protocol teleconferences to enable the isolation of the fault within the system thereby allowing the conference to proceed smoothly without further interruption.
As per Claim 13, the combination of Bentley and Guilfoyle teaches wherein the server in the virtual workspace comprises an application for performing one of an Internet-based video or audio conference with a plurality of participants or users using terminals at least some of which are not co-located (Bentley: Page 3, Paragraph [0035]; Guilfoyle: Column 4, Lines 6-12). (Note: In paragraph [0035], Bentley indicates communication devices are located at different physical locations [i.e. not co-located]. In Column 4, Lines 6-12; Guilfoyle describes a conference application. Audio conferencing is described in both Bentley as well as Guilfoyle)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bentley with the method as taught by Guilfoyle to provide a mechanism to diagnose the origin of static, signal degradation, or echo in 
As per Claim 19, Bentley teaches wherein the button is a first button, and the method further includes: providing a second button at the at least one terminal (Figure 1 – Reference 103; Page 3, Paragraph [0033]), the second button, upon activation, being configured to notify the server that the at least one terminal is not associated with the noise level that exceeds the predetermined threshold (Page 8, Paragraphs [0085] and [0091]).
(Note: In paragraph [0033], Bentley indicates the input device may be a keypad, keyboard, touchpad, etc. The use of a button is a design choice and adds no weight to patentability when there are other input options taught by the prior art that perform a similar function. In paragraph [0085], Bentley describes polling members of a conference to determine the extent of annoyance at an offender [i.e. person causing a disruption]. This provides an opportunity for participants to indicate they are not the offending party and express displeasure)
Bentley also teaches when the second button is activated, identifying another terminal from the plurality of terminals, the another terminal being different from the at least one terminal and being associated with the noise level that exceeds the predetermined threshold (Page 8, Paragraphs [0085] and [0091]).(Note: In paragraph [0091], Bentley describes auto-shushing where participants are reprimanded from causing a disturbance in a conference)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bentley with the method as taught by Guilfoyle to provide a mechanism to diagnose the origin of static, signal degradation, or echo in voice over internet protocol teleconferences to enable the isolation of the fault within the system thereby allowing the conference to proceed smoothly without further interruption.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al (2013/0329863 A1) in view of Guilfoyle (8,675,853 B1) as applied to Claim 11 above, and further in view of Sugiyama (2013/0064392 A1) and Reid (8,948,415 B1).
As per Claim 12, the combination of Bentley and Guilfoyle teaches the method according to Claim 11; but does not teach wherein the step of monitoring further comprises a step of analyzing the noise levels at or in the vicinity of the terminals of the plurality of terminals, wherein the analyzing step comprises the step of: carrying out a spectrum analysis of background noise at the selected terminal.
However, Sugiyama does teach wherein the step of monitoring further comprises a step of analyzing the noise levels at or in the vicinity of the terminals of the plurality of terminals, wherein the analyzing step comprises the step of: carrying out a spectrum analysis of background noise at the selected terminal (Page 2, Paragraph [0043]).
(Note: Bentley describes a step of analyzing the noise levels at or in the vicinity of the terminals of the plurality of terminals as described in Claim 1 above. In paragraph [0043], Sugiyama describes performing spectral analysis of a noisy signal and determining spectral characteristics associated with the noisy signal)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bentley and Guilfoyle with the method taught by Sugiyama to identify, distinguish and enable targeting of noise artifacts within an audio signal to improve noise cancellation and improve overall sound quality.
The combination of Bentley, Guilfoyle and Sugiyama does not teach wherein the predetermined threshold value is a configurable percentage above an average noise level of the background noise detected over a previous period of time. However, Reid teaches wherein the 
(Note: In Column 6, Lines 14-24; Reid describes the monitoring of background noise levels and switched modes when the ambient noise level is above a predetermined threshold average time weighted noise level [i.e. upper noise threshold] or when the ambient noise level exceeds the predetermined threshold peak to average noise ratio. In Column 6, Lines 41-52; Reid indicates that values for system parameters may be user selected [e.g. noise threshold, attack time, release time, threshold noise ratio])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bentley, Guilfoyle and Sugiyama with the method taught by Reid to provide a flexible tunable solution where specific types of background noise [white noise, static or a specific sound] may be targeted for noise cancellation to enhance an auditory experience [i.e. music or teleconference] for one or more participants.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al (2013/0329863 A1) in view of Sugiyama (2013/0064392 A1).
As per Claim 20, Bentley teaches the method according to Claim 1; but does not teach performing a spectrum analysis of background noise at the selected terminal. However, Sugiyama teaches performing a spectrum analysis of background noise at the selected terminal (Page 2, Paragraph [0043]).
The combination of Bentley and Sugiyama comparing the spectrum analysis with noise samples collected at other terminals different from the selected terminals; identifying matching terminals from the other terminals having noise samples that match the spectrum analysis; and 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Bentley with the method taught by Sugiyama to identify, distinguish and enable targeting of noise artifacts within an audio signal to improve noise cancellation and improve overall sound quality.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Balasaygun et al (2012/0110196 A1), Lian et al (2013/0120522 A1), Pidgeon et al (2015/0110277 A1), Soo et al (2011/0280387 A1), Enbom et al (2012/0014514 A1) and Tinsman (2018/0048767 A1). Each of these describes systems and methods of implementing noise cancellation within a conference call environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Examiner, Art Unit 2652